Title: To Thomas Jefferson from James Sullivan, 20 June 1806
From: Sullivan, James
To: Jefferson, Thomas


                        
                            Sir,
                            Boston 20th June 1806
                        
                        The letters I have presumed to intrude on you have been too much filled with egotism, and I rely on it that
                            they are reduced to a state of illegebility soon after you have the trouble of them; and you may rely on it that you will
                            have no more trouble in this way. A man of strong feelings wounded with the poisoned arrows of malice and calumny will
                            be troublesome, but it ought to be restrained.
                        I did not expect that your goodness would induce you to take trouble in writing the letter I have been
                            honoured with from Monticello dated 26th. of May. I needed comfort and support. The issue of our election is such as I
                            expected, but republicanism seems to have gained a triumph over federalism; and I hope that the malicious and rancorous
                            disposition which has cursed this part of the country will not again predominate.
                        My situation is, however, very Singular, I cannot view or contemplate it, but with some degree of Terror. I
                            have been a man of firmness. From the time you were elected president, a firm determination to oppose your administration
                            in every measure has been an indispensible qualification to office. Hence I am now before a Supreme Federal Court, artful,
                            malignant and cruel, fully determined to ruin me if possible. The Governor will give them all the countenance he can. a great minority of the Senate, and the high federal members of the house, enraged at the decay of federalism, and
                            considering me as the principal cause of their overthrow, make my destruction their chief aim. they have united a great
                            number of the Clergy with them, and a powerful combination of the bar is vindictive. I have some pride yet remaining. If I
                            would retire to private life, they would not think me worth their pursuit, but I cannot endure the idea that these
                            malignant men should reveiw me as in a situation chased away by the
                            federalists, and neglected by my own party; nor can I bear the mortifications of them seeing me borne down and depressed—There is no pretence for a civil remedy for injures done to the persons or characters of the republicans. All the benches
                            are filled with men, to use your own expression, in another case, of whose System morality makes no part. even the federal
                            Judges, one of whom (Davis) was appointed by yourself, are as bitter as our State Judges. The business of the present
                            year will be to produce my ruin, under the vain pretence that the ruin of republicanism, in this State, is involved in it.
                            They have been so open in offering premiums for perjury against me, the party have the command of so much wealth, and the
                            whole of them so devoid of principle, that I feel myself in a singular situation but hope my firmness will not forsake me.
                        Where ever I am I shall derive satisfaction from recognising myself as your unalterable friend and humble
                            Servant
                        
                            Ja Sullivan
                            
                        
                    